2014 IL App (3d) 130696

                              Opinion filed December 15, 2014
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                 A.D., 2014

     THE PEOPLE OF THE STATE OF             )     Appeal from the Circuit Court
     ILLINOIS,                              )     of the 12th Judicial Circuit,
                                            )     Will County, Illinois.
            Plaintiff,                      )
                                            )
            v.                              )
                                            )     Appeal No. 3-13-0696
     BETHANY McKEE,                         )     Circuit No. 13-CF-100
                                            )
            Defendant-Appellee              )
                                            )
     (Joseph Hosey,                         )     The Honorable
                                            )     Gerald R. Kinney,
            Contemnor-Appellant).           )     Judge, presiding.
     _____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Presiding Justice Lytton and Justice Schmidt concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          The State charged four individuals, including the defendant, Bethany McKee, with six

     counts of first degree murder in connection with the alleged strangling deaths of two males.

     After the indictment was filed, a reporter, respondent Joseph Hosey, wrote several articles that

     contained alleged details of the murders. During pretrial matters, counsel for McKee filed a

     motion to divest Hosey of his reporter's privilege, which sought the materials Hosey used to

     write the articles and the source of those materials. The circuit court granted the motion, and
     after Hosey was found in direct criminal and civil contempt for refusing to comply with the

     divestiture order, Hosey appealed. On appeal, Hosey argues that the court erred when it granted

     the motion for divestiture. We reverse.

¶2                                                          FACTS

¶3            On January 31, 2013, the State charged four individuals, including the defendant,

     Bethany McKee, via indictment with six counts of first degree murder in connection with the

     alleged strangling deaths of two males.

¶4            On March 1, 2013, counsel for McKee filed a motion for a gag order to seal the court

     records on the case. In that motion, counsel for McKee stated that the news website, the Joliet

     Patch, ran a series of articles online beginning on February 26, 2013, that contained alleged

     details of the events surrounding the murders. The articles were written by respondent Joseph

     Hosey. One of the articles from February 26, 2013, stated that the Patch had obtained the police

     reports from the investigation. The circuit court entered an agreed order on March 1, 2013, that

     prohibited the parties from discussing the case with the media and that sealed the court record. 1

     Eventually, pursuant to court order, all of the individuals with the Will County State's Attorney's

     office, the Will County public defender's office, the Joliet police department, and the law offices

     representing the accuseds submitted affidavits that they were not responsible for the "leak."

¶5            On July 3, 2013, counsel for McKee filed a motion to divest Hosey of his reporter's

     privilege. In addition to acknowledging that the Joliet Patch obtained police reports from the

     case, the motion also alleged that Hosey additionally obtained the toxicology reports from the

     autopsies of the victims. The motion further stated that the Joliet clerk's office: (1) did not

              1
                  The gag order was extended beyond its original expiration date and was later modified on May 21, 2013,

     to contain specific prohibitions. Also on that date, the court unsealed the court record.


                                                                2
     receive a Freedom of Information Act (FOIA) (5 U.S.C. § 552 (2012)) request for the reports

     from Hosey; (2) denied all other FOIA requests for the reports; and (3) did not have copies of the

     reports. The motion also alleged that the divestiture was necessary because the "leak"

     compromised McKee's ability to receive a fair trial and violated her due process rights, and that

     the divestiture would stop the "leak."

¶6          The circuit court held a hearing on the motion to divest, during which arguments were

     presented, and on August 29, 2013, the circuit court issued a written decision granting the

     motion. In support of its ruling, the court found that "[i]t is *** clear that if the source of the

     information to the reporter is an attorney or a member of the staff of any of the attorneys

     involved in this matter, that the Supreme Court rules relative to discovery have clearly been

     violated"; that "[t]he timing of the release of this information to the news media also creates a

     concern as to whether or not the secrecy of the Grand Jury process was violated"; and that the

     filing of over 500 affidavits from individuals regarding whether they had any role in the "leak"

     was sufficient to establish that all other sources of the information had been exhausted. Further,

     the court found:

                    "This Court cannot ignore the fact that there is the potential for financial gains

                    that come from one reporter obtaining this information sooner than other

                    reporters. The Court can envision instances where significant income can result

                    from obtaining information and using that information to author articles, books,

                    plays, screenplays, in order to profit from exclusively obtained information. This

                    Court is aware of its duty and obligation to protect the First Amendment Rights of

                    the reporters, but cannot envision where those rights are superior to the fair trial




                                                        3
                    rights of individuals charged by the State with the most serious criminal

                    offenses."

     Also in support of its ruling, the court stated the following with regard to the relevancy of the

     divestiture to the case's pending issues:


                    "The issue of relevancy is not essentially limited to relevancy for trial issues. As

                    the Court has previously noted, the disclosure of this information is relative to a

                    determination of whether or not the Rules regarding the secrecy of the Grand Jury

                    proceedings and the Rules of the Illinois Supreme Court have been intentionally

                    violated by individuals who are subject to such Rules. Although the Court has

                    indicated that these inquiries may seem to be off topic when it comes to focusing

                    [sic] four (4) Defendants charged with Murder, this Court in no way believes that

                    this inquiry is off the topic of determining whether or not there have been

                    violations of Illinois law or Supreme Court Rules. In the event that these charges

                    lead to a conviction, identifying the source of this information will become an

                    issue on appeal or in a post-conviction petition."

     Accordingly, the court divested Hosey of his reporter's privilege and required him to surrender

     copies of the documents he received, including any information that tended to identify the source

     of the material provided to him. Further, in the event that disclosure did not identify the source,

     the court ordered Hosey to provide an affidavit revealing the source of the material provided to

     him.

¶7          Hosey asked the court to find him in contempt so he could appeal. On September 20,

     2013, the court found Hosey in direct criminal and civil contempt, which included a $1,000 fine

     and a $300-per-day fine for every day of noncompliance extending for 180 days, at the end of

                                                       4
       which Hosey would be subject to incarceration until he complied with the court's order. Hosey

       appealed.

¶8                                                         ANALYSIS

¶9              On appeal, Hosey argues that the court erred when it granted the motion for divestiture.

       Hosey contends, inter alia, that the divestiture motion did not meet the threshold requirement of

       establishing relevancy to the underlying proceeding. 2

¶ 10            Initially, we note that the parties dispute the applicable standard of review. Hosey

       contends that we should apply the de novo standard, while McKee argues that we should apply

       the manifest weight of the evidence standard. We believe the appropriate standard is in fact the

       de novo standard. We acknowledge that section 8-905 of the Code of Civil Procedure states that

       divestiture proceedings are civil proceedings (735 ILCS 5/8-905 (West 2012)), and that in such

       proceedings, the party seeking divestiture has the burden of proof by a preponderance of the

       evidence (People v. Pawlaczyk, 189 Ill. 2d 177, 188 (2000) (applying the manifest weight of the

       evidence standard); In re Subpoena Duces Tecum to Arya, 226 Ill. App. 3d 848, 854 (1992)

       (same)). However, the dispositive question on appeal concerns the scope of relevancy under

       section 8-906 of the Code of Civil Procedure—Hosey argues for a narrow definition of

       relevance, while the defendant argues for a broad definition of relevance. Accordingly, this

       appeal presents a question of law, which we review de novo. See People v. Slover, 323 Ill. App.
3d 620, 623 (2001) (addressing the scope of terms in section 8-902 and applying the de novo


                2
                    We acknowledge that the Reporter's Committee for Freedom of the Press and 38 other organizations filed

       an amicus curiae brief with this court in support of Hosey. The State also filed a brief, and McKee filed a motion to

       strike the State's brief and dismiss the State as a party on appeal. We have considered that motion and hereby deny

       it.


                                                                 5
       standard to that question of statutory construction); cf. Pawlaczyk, 189 Ill. 2d at 188, 192-95

       (stating earlier in the opinion that the manifest weight of the evidence standard applied to the

       appeal, but later stating that in addressing the scope of relevancy under section 8-904 that the

       court was performing statutory construction).

¶ 11            In Illinois, reporters possess a qualified privilege regarding confidentiality of sources.

       Pawlaczyk, 189 Ill. 2d at 187; see 735 ILCS 5/8-901 to 8-909 (West 2012). "The purpose of the

       privilege is to assure reporters access to information, thereby encouraging a free press and a

       well-informed citizenry." Pawlaczyk, 189 Ill. 2d at 187. In cases other than libel and slander

       cases in which an individual claims the qualified privilege, the party seeking the information can

       apply to the circuit court for a divestiture of the qualified privilege. 735 ILCS 5/8-903 (West

       2012).

¶ 12            In relevant part, the party seeking the divestiture must meet three threshold requirements

       in the application:

                       "the name of the reporter and of the news medium with which he or she was

                       connected at the time the information sought was obtained; the specific

                       information sought and its relevancy to the proceedings; and *** a specific public

                       interest which would be adversely affected if the factual information sought were

                       not disclosed." 735 ILCS 5/8-904 (West 2012). See also 735 ILCS 5/8-906

                       (West 2012) (requiring the circuit court to consider, inter alia, the relevancy of

                       the source in making its divestiture determination).

¶ 13            With regard to the threshold requirement of relevancy, it is important to note the type of

       proceeding in which the information is being sought. In Pawlaczyk, the proceeding was a special

       grand jury proceeding related to perjury charges. Pawlaczyk, 189 Ill. 2d at 193. In addressing


                                                          6
       relevancy, the Pawlaczyk court noted that "a fact is 'relevant' if it tends to make the existence of

       any fact that is of consequence to the determination of the action more probable or less probable

       than it would be without the evidence." 3 Id. After noting what facts were consequential to a

       perjury charge, the Pawlaczyk court concluded that "if the privileged information will make any

       one of the elements of perjury more or less probable, then it is relevant 'to the proceedings.' " Id.

       at 193-94.

¶ 14           In this case, the proceeding in which the information is being sought is a criminal

       prosecution for first degree murder. See 735 ILCS 5/8-903(a), 8-904 (West 2012); Pawlaczyk,
189 Ill. 2d at 193. Specifically, McKee has been charged with six counts of first degree

       murder—one count for each victim under each of the three subsections of the first degree murder

       statute. See 720 ILCS 5/9-1(a)(1)-(3) (West 2012). The circuit court noted in its decision that

       the information being sought was seemingly off topic with regard to the murder charges.

       However, the court stated that the information pertained to whether the "leak" violated the

       Illinois Supreme Court Rules or other Illinois law—in other words, to collateral matters. As a

       matter of statutory construction, relevance to such collateral matters is not sufficient to satisfy

       section 8-904's threshold requirement that the sought-after information be relevant to the

       proceedings in which it is being sought. See Pawlaczyk, 189 Ill. 2d at 193-94; accord Brown v.

       Commonwealth, 204 S.E.2d 429, 431 (Va. 1974) (holding that divestiture is warranted in a

       criminal case when the information sought is material to proof of an element of the offense

       charged, to proof of the defense asserted by the accused, to a reduction in the gradation of the


               3
                   In this regard, we also note that under Illinois Rule of Evidence 401 (eff. Jan. 1, 2011), " '[r]elevant

       evidence' means evidence having any tendency to make the existence of any fact that is of consequence to the

       determination of the action more probable or less probable than it would be without the evidence."


                                                                    7
       charge, or to a mitigation of the penalty associated with the charge). Because the identity of

       Hosey's source cannot be said to relevant to a fact of consequence to the first degree murder

       allegations, we hold that the circuit court erred when it granted the motion for divestiture. See

       Pawlaczyk, 189 Ill. 2d at 193-94.

¶ 15          Our ruling on the relevancy issue obviates the need to address Hosey's other arguments

       on appeal, including his argument related to the contempt order and its associated fines. Because

       we have reversed the circuit court's judgment, the court's contempt order and its associated fines

       are hereby vacated.

¶ 16                                            CONCLUSION

¶ 17          The judgment of the circuit court of Will County is reversed.

¶ 18          Reversed.




                                                        8